Exhibit 10.2

CROWN RESOURCES CORPORATION
STOCK PURCHASE AGREEMENT

          This agreement is dated as of December 30, 2004 and is by and between
CROWN RESOURCES CORPORATION, a Washington corporation, ("Crown") and KINROSS
GOLD CORPORATION, a corporation existing under the laws of the Province of
Ontario, Canada ("Kinross"). Crown and Kinross are parties to an Acquisition
Agreement and Agreement and Plan of Merger, dated November 20, 2003, as
previously amended April 7, 2004 and September 15, 2004, (the "Merger
Agreement") pursuant to which a subsidiary of Kinross will merge with and into
Crown and Crown will become a wholly-owned subsidiary of Kinross (the "Merger").
As a result of delays in the implementation of the Merger, Crown has incurred
costs, and expects to continue to incur costs, relating to permitting of its
principal property ("Permitting Activities") that it would have incurred as a
subsidiary of Kinross had the Merger been consummated on the anticipated
schedule. It is currently anticipated that the Merger will be consummated on or
before May 31, 2005. In order to provide Crown with the funds required to
continue Permitting Activities as scheduled, Crown has agreed to sell to Kinross
and Kinross has agreed to purchase from Crown, in each case upon the terms and
subject to the conditions set forth below, newly issued shares of Crown Common
Stock.

          NOW, THEREFORE, the parties agree as follows:

          1.     Purchase of Crown Common Stock. Crown agrees to sell to Kinross
and Kinross agrees to purchase from Crown ___________ 511,640 newly issued
shares of Crown Common Stock (the "Shares"). The purchase price for the Shares
is US$1 million, payable in cash by wire transfer against delivery of a
certificate representing the Shares. The purchase price has been calculated
based on the average closing price of the Crown Common Stock, as reported by
NASDAQ, for the twenty trading days immediately preceding the date of this
Agreement. The purchase of the Shares shall be consummated on or before January
17, 2005.

          2.     Representations, Warranties and Covenants of Crown. Crown
represents, warrants and covenants to Kinross as follows:

          2.1     Organization and Standing. Crown is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington.

          2.2     Authorization and Binding Obligation. Crown has the necessary
corporate power and authority to enter into and perform this Agreement and to
issue and sell the Shares to Kinross. Crown's execution, delivery and
performance of this Agreement has been duly and validly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by Crown and constitutes the legal, valid and binding obligation of
Crown, enforceable against Crown in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally and by the
exercise of judicial discretion in accordance with equitable principles.

          2.3     Absence of Conflicting Agreements or Required Consents. The
execution, delivery and performance of this Agreement by Crown will not violate
any pre-emptive or other contractual or statutory right of any other person
enforceable against Crown and no consent of any person is required as a
condition of Crown's performance under this Agreement.

          2.4     Brokerage. Crown has not entered into any agreements for
brokerage commissions, finders' fees or similar compensation in connection with
the sale of the Shares.

          2.5     Use of Proceeds. Crown intends to use the proceeds from the
issuance of Shares under this Agreement ("Proceeds") to pay governmental fees,
consultant fees and other third party costs incurred with respect to Permitting
Activities. Crown will not: (a) pay any Proceeds, directly or indirectly, to any
shareholder or warrant holder of Crown; or (b) apply the Proceeds to pay any
indebtedness of Crown with respect to which any Crown shareholder or warrant
holder is liable or a guarantor.

          2.6     Accounting for use of proceeds. Crown will maintain records
adequate to demonstrate that the Proceeds and assets of the Account were used in
the manner permitted by Section 2.5, and will provide copies of such records to
Kinross at Kinross' request.

          3.     Representations and Warranties of Kinross. Kinross represents
and warrants to Crown as follows:

          3.1     Organization and Standing. Kinross is a corporation duly
organized, validly existing and in good standing under the laws of the Province
of Ontario, Canada.

          3.2     Authorization and Binding Obligation. Kinross has the
necessary corporate power and authority to enter into and perform this Agreement
and to purchase the Shares from Crown. Kinross' execution, delivery and
performance of this Agreement has been duly and validly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by Kinross and constitutes the legal, valid and binding obligation of
Kinross, enforceable against Kinross in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally and by the
exercise of judicial discretion in accordance with equitable principles.

          3.3     Absence of Conflicting Agreements or Required Consents. The
execution, delivery and performance of this Agreement by Kinross will not
violate any pre-emptive or other contractual or statutory right of any other
person enforceable against Kinross and no consent of any person is required as a
condition of Kinross' performance under this Agreement.

          3.4     Brokerage. Kinross has not entered into any agreements for
brokerage commissions, finders' fees or similar compensation in connection with
the sale of the Shares.

          3.5     Purchase for Own Account. Kinross is purchasing the Shares for
investment for its own account and not with a view to distribution or resale.

          3.6     Knowledge and Experience Kinross has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of an investment in the Shares and is able to bear the
economic risks of an investment in the Shares for an indefinite period of time.

          3.7     Receipt of Information. Kinross has met with officers of
Crown, has had an opportunity to ask questions and receive answers concerning
Crown and the terms and conditions of an investment in Crown, and has received
all information that it believes is necessary or desirable in connection with an
investment in the Shares.

          3.8     Acknowledgement of Restriction. Kinross understands that the
Shares will be "restricted stock" under applicable United States securities
laws, that, as such, the Shares may not be resold in any transaction to which
United States securities laws apply except pursuant to registration or an
applicable exemption therefrom, and that a legend to that affect will be placed
on the certificate representing the Shares.

          3.9     No Inconsistent Representations or Warranties. Kinross
acknowledges that no representative of Crown has, in contemplation of Kinross'
purchase of the Shares, made any representations or warranties with respect to
the value or performance of Crown or that are inconsistent with the statements
in this Agreement.

          4.     Governing Law.  This Agreement is governed by and to be
construed in accordance with the laws of Washington, without regard to conflict
of law principles.

          5.     Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

          6.     Entire Agreement; Modifications.  This Agreement, constitutes
the entire understanding of the parties hereto with respect to the issuance and
sale of the Shares and no amendment, modification or alteration will be binding
unless the same is in writing signed by the party against whom any such
amendment, modification or alteration is sought to be enforced.

          IN WITNESS WHEREOF, the parties have executed this Subscription
Agreement.

KINROSS GOLD CORPORATION



By:/s/ Lars-Eric Johansson
Lars-Eric Johansson, Executive Vice President

CROWN RESOURCES CORPORATION



By:/s/ Christopher Herald
Christopher Herald, President and CEO

